Exhibit 10.6

 

 

CONSENT AND RELEASE

 

This Consent and Release (this “Agreement”), dated as of March 9, 2016, is
entered into by and among TOWERSTREAM CORPORATION, a Delaware corporation
(“Parent”), TOWERSTREAM I, INC., a Delaware Corporation (“Towerstream I”),
HETNETS TOWER CORPORATION, a Delaware corporation (“Hetnets”), ALPHA
COMMUNICATIONS CORP., a Delaware corporation (“Alpha”), OMEGA COMMUNICATIONS
CORP., a Delaware corporation (“Omega”), TOWERSTEAM HOUSTON, INC., a Texas
corporation (“Houston”; collectively with Parent, Towerstream I, Hetnets, Alpha,
Omega, the “Loan Parties”), and MELODY BUSINESS FINANCE, LLC, a Delaware limited
liability company, as administrative agent under the Loan Agreement described
below (in such capacity, the “Administrative Agent”) and on behalf of the
lenders party to the Loan Agreement (the “Lenders”). Capitalized terms that are
not otherwise defined herein shall have their defined meanings under the Loan
Agreement, dated as of October 16, 2014, by and among the Parent, Towerstream I,
Hetnets, the Administrative Agent and the Lenders (the “Loan Agreement”).

 

WITNESSETH:

 

WHEREAS, the Loan Parties seek to Dispose of certain Property described on
Exhibit A hereto (the “TWC Assets”) pursuant to that certain Asset Purchase
Agreement among Parent, Towerstream I, and Time Warner Cable Enterprises LLC,
substantially in the form of Exhibit B hereto (the “Asset Purchase Agreement”)
which Disposition would breach covenants set forth in the Loan Documents if
consummated without the consent set forth herein (the Disposition of the TWC
Assets in accordance with the Asset Purchase Agreement is hereinafter referred
to as the “TWC Disposition”);

 

WHEREAS, the Administrative Agent and the Lenders have agreed to consent to the
TWC Disposition as set forth below;

 

NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged and intending to be legally bound
hereby, the parties agree as follows:

 

 

SECTION 1.     Consent and Release.

 

1.1     Consent. In accordance with Section 16.1 of the Loan Agreement, the
Administrative Agent and the Lenders hereby consent to the TWC Disposition.

 

1.2     Release. Concurrently with the consummation of the TWC Disposition, the
Administrative Agent, on behalf of itself and the Lenders hereby releases all
Liens on, and security interests in, the TWC Assets arising under the Loan
Documents. In connection with such release, the Lenders authorize the
Administrative Agent to make such filings or execute such other documents as are
reasonably requested by the Loan Parties to evidence such release, in each case
at the expense of the Loan Parties.

 

 
 

--------------------------------------------------------------------------------

 

 

1.3     Limitation of Consent and Release. The consent and release set forth in
this Section 1 are effective solely for the purposes set forth herein and shall
be limited precisely as written and shall not be deemed to (a) be a consent to
any amendment, waiver or modification of any other term or condition of any Loan
Document, (b) release any Collateral other than the TWC Assets or (c) otherwise
prejudice any right or remedy which the Administrative Agent or the Lenders may
now have or may have in the future under or in connection with any Loan
Document. This Agreement shall be deemed to be a Loan Document. Except as herein
amended, each Loan Document is hereby ratified and confirmed and shall remain in
full force and effect.

 

SECTION 2.     Representations and Warranties. To induce the Administrative
Agent and the Lenders to enter into this Agreement, the Loan Parties hereby
represent and warrant to the Administrative Agent and the Lenders as follows:

 

2.1     Immediately after giving effect to this Agreement (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing after giving effect to this Agreement;

 

2.2     Each of the Loan Parties has the power and authority to execute and
deliver this Agreement and to perform its obligations under the Loan Documents,
as amended by this Agreement;

 

2.3     The execution and delivery by each Loan Party of this Agreement and the
performance by each Loan Party of its obligations under the Loan Documents, as
amended by this Agreement, have been duly authorized;

 

2.4     The execution and delivery by each Loan Party of this Agreement and the
performance by each Loan Party of its obligations under the Loan Documents, as
amended by this Agreement, do not and will not contravene (i) any law or
regulation binding on or affecting such Loan Party, (ii) any contractual
restriction with a person binding on such Loan Party, (iii) any order, judgment
or decree of any court or other governmental or public body or authority, or
subdivision thereof, binding on such Loan Party, or (iv) the organizational
documents of such Loan Party;

 

2.5     The execution and delivery by each Loan Party of this Agreement and the
performance by such Loan Party of its obligations under the Loan Documents, as
amended by this Agreement, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on such Loan Party, except as already has been obtained or
made;

 

2.6     This Agreement has been duly executed and delivered by each Loan Party
and is the binding obligation of such Loan Party, enforceable against such Loan
Party in accordance with its terms, except as such enforceability may be limited
by bankruptcy, insolvency, reorganization, liquidation, moratorium or other
similar laws of general application and equitable principles relating to or
affecting creditors’ rights;

 

 
2

--------------------------------------------------------------------------------

 

 

2.7     No Loan Party or Affiliate of any Loan Party will receive Net Cash
Proceeds in connection with the TWC Disposition; and

 

2.8     Exhibit A attached hereto sets forth a complete and accurate description
of the TWC Assets.

 

SECTION 3.     Counterparts. The execution and delivery of this Agreement by the
Loan Parties, the Administrative Agent and the Lenders shall constitute a
contract between them for the uses and purposes set forth in the Loan Documents,
as amended by this Agreement, and this Agreement may be executed in any number
of counterparts, with each executed counterpart constituting an original and all
counterparts together constituting one agreement. A signature delivered by
facsimile shall constitute an original.

 

SECTION 4.     Effectiveness. This Agreement shall become effective upon the
execution hereof by the Loan Parties and the Administrative Agent for itself and
at the direction and on behalf of each of the Lenders and that certain Amendment
No. 1 to Warrant and Registration Rights Agreement, dated the date hereof.

 

SECTION 5.     Expenses. The Loan Parties shall pay the reasonable fees and
expenses of the Administrative Agent in connection with this Agreement,
including the reasonable fees and expenses of counsel to the Administrative
Agent.

 

[END OF TEXT]

 

 
3

--------------------------------------------------------------------------------

 

 

[SIGNATURE PAGE TO CONSENT AND RELEASE]

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

 

 

LOAN PARTIES:

TOWERSTREAM CORPORATION, a Delaware

corporation

 

 

By:  /s/ Philip
Urso                                                                         

        Name: Philip Urso
        Title: Sole Officer

 

TOWERSTREAM I, INC., a Delaware corporation

 

 

By:  /s/ Philip
Urso                                                                          

       Name: Philip Urso
       Title: Interim CEO

 

HETNETS TOWER CORPORATION, a Delaware

corporation

 

 

By:  /s/ Philip
Urso                                                                          

       Name: Philip Urso
       Title: Sole Officer

 

ALPHA COMMUNICATIONS CORP., a Delaware

corporation

 

 

By:  /s/ Philip
Urso                                                                          

       Name: Philip Urso
       Title: Sole Officer

 

OMEGA COMMUNICATIONS CORP., a Delaware

corporation

 

 

By:  /s/ Philip
Urso                                                                          

       Name: Philip Urso
       Title: Sole Officer

 

TOWERSTREAM HOUSTON, INC., a Texas corporation

 

 

By:  /s/ Philip
Urso                                                                          

       Name: Philip Urso
       Title: Sole Officer          

 

 
4

--------------------------------------------------------------------------------

 

 

 

ADMINISTRATIVE AGENT:

 

MELODY BUSINESS FINANCE, LLC, a

Delaware limited liability company

 

 

By: /s/ C. Andres Scaminaci                                     

       Name: C. Andres Scaminaci
       Title: Authorized Signatory

 

 

LENDERS:

 

MELODY BUSINESS FINANCE, LLC, a

Delaware limited liability company at the

direction and on behalf of the Lenders

 

 

By: /s/ C. Andres Scaminaci                                     

       Name: C. Andres Scaminaci
       Title: Authorized Signatory

 

 
5

--------------------------------------------------------------------------------

 

 

Exhibit A

 

TWC Assets

 

The “TWC Assets” shall consist of the “Assets” (as defined in Section 1.1.1 of
the Asset Purchase Agreement) purchased by Buyer from Parent and Company
pursuant to the Asset Purchase Agreement but specifically excluding the
“Excluded Assets” (as defined in Section 1.2 of the Asset Purchase Agreement).

 

Capitalized terms used and not defined in this Exhibit A have the meanings
ascribed to such terms in the Asset Purchase Agreement, dated as of March ___,
2016, among Towerstream I, Inc., Towerstream Corporation, and Time Warner Cable
Enterprises LLC (the “Asset Purchase Agreement”).

 

 
6

--------------------------------------------------------------------------------

 

 

Exhibit B

 

Form of Asset Purchase Agreement

 

 

 7